15‐802‐cv
Raymond Loubier Irrevocable Trust v. Noella Loubier



                                                      In the
                        United States Court of Appeals
                                       For the Second Circuit
                                                ________________ 

                                               August Term, 2016 

                     (Argued:  October 25, 2016      Decided:  June 1, 2017) 

                                              Docket No. 15‐802‐cv 
                                               ________________

                  RAYMOND LOUBIER IRREVOCABLE TRUST, NOELLA LOUBIER 
                    IRREVOCABLE TRUST, ESTATE OF GERVAIS A. LOUBIER, 

                                                                 Plaintiffs‐Appellants, 

                                                      —v.—  

                   NOELLA LOUBIER, RAYMOND LOUBIER REVOCABLE TRUST, 
                           NOELLA LOUBIER REVOCABLE TRUST, 

                                                                 Defendants‐Appellees.*




*   The Clerk of Court is directed to amend the caption as set forth above.

                                                        1 
                                    ________________                                  
Before: 
                          LEVAL, SACK, RAGGI, Circuit Judges. 
                                  ________________                                 

       On  appeal  from  a  judgment  of  dismissal  entered  in  the  United  States 

District  Court  for  the  District  of  Connecticut  (Eginton,  J.)  based  on  the  lack  of 

subject  matter  jurisdiction,  the  parties  dispute  whether,  for  purposes  of 

determining diversity, the citizenship of the party trusts is properly identified by 

reference only to that of their trustees or also to that of all beneficiaries.  Because 

the  plaintiff  trusts  are  traditional  common  law  fiduciary  agreements,  and, 

further,  because  they  are  not  separate  juridical  entities  under  the  relevant  state 

law  of  Florida,  we  conclude  that  the  citizenship  of  their  trustees  controls  a 

diversity determination.  

       VACATED AND REMANDED. 
                               ________________                                  
                                         
           EDDI Z. ZYKO, Esq., Middlebury, Connecticut, for Plaintiffs‐Appellants. 
                                                    
           HOWARD  M.  CAMERIK,  Gray  Robinson,  P.A.,  Fort  Lauderdale, 
                 Florida  (Jeffrey  P.  Mueller,  Day  Pitney  LLP,  Hartford, 
                 Connecticut, on the brief), for Defendants‐Appellees. 
                               ________________                                 
                                         
                                         
                                         
                                         
                                         


                                               2 
REENA RAGGI, Circuit Judge: 

       The parties in this action are involved in an inheritance dispute pertaining 

to  the  assets  of  the  now  deceased  Raymond  Loubier,  as  conveyed  to  various 

revocable and irrevocable trusts in his name and that of his wife Noella Loubier.  

Two of the Loubiers’ irrevocable trusts, as well as a contingent trust beneficiary, 

Gervais A. Loubier, invoke diversity jurisdiction to sue Noella Loubier and two 

of the Loubiers’ revocable trusts for alleged breach of fiduciary duty.  Plaintiffs 

here appeal from a judgment entered in the United States District Court for the 

District of Connecticut (Warren W. Eginton, Judge) on March 3, 2015, dismissing 

the  case  for  lack  of  subject  matter  jurisdiction  in  light  of  plaintiffs’  failure  to 

demonstrate  complete  diversity.    See  28  U.S.C.  §  1332.    The  district  court’s 

diversity  determination  was  based  on  its  understanding  that  Noella  Loubier,  a 

Florida  citizen,  is  on  both  sides  of  the  case  caption  because  not  only  is  she  an 

individually named defendant and the trustee of the defendant revocable trusts, 

but  also  she  was  purportedly  the  trustee  of  the  plaintiff  Raymond  Loubier 

Irrevocable Trust.  

       We need not here decide whether the presence of the same person, in two 

different capacities, on both sides of a case caption, defeats diversity because the 

challenged  judgment  here  rests  on  a  misapprehension  as  to  the  particular 

                                               3 
irrevocable  trusts  named  as  plaintiffs.    Plaintiffs  bear  some  responsibility  for 

confusion  on  this  and  other  issues.    Nevertheless,  it  is  useful  at  the  outset  to 

clarify the identity of the party trusts.   

       The  irrevocable  trust  agreements  attached  to  the  complaint  are  dated 

February  25,  2000,  and  name  Roland  Loubier  as  their  sole  trustee  (“2000 

Irrevocable  Trust  Agreements”).    In  an  affidavit  filed  in  support  of  dismissal, 

Noella  Loubier  stated  that  these  2000  Irrevocable  Trust  Agreements  were 

supplanted by the Raymond Loubier Irrevocable Trust Agreement dated January 

29, 2003, and the Noella Loubier Irrevocable Trust Agreement dated August 18, 

2005,  for  both  of  which  she  is  named  trustee.    In  opposing  dismissal,  plaintiffs 

asserted that the Loubiers’ 2000, 2003, and 2005 irrevocable trust agreements are 

distinct and that the intended party plaintiffs here are, indeed, the couple’s 2000 

irrevocable  trusts.    For  purposes  of  this  appeal,  defendants  accept  plaintiffs’ 

characterization of the 2000 Irrevocable Trust Agreements as “the intended and 

proper  party  plaintiffs,”  Appellees’  Br.  4  n.2,  and  agree  that  the  trustee  of  both 

these trusts is Roland Loubier, who appears to be a citizen of Canada.1    



                                              
1  Plaintiffs  confuse  this  issue  in  their  opening  brief  by  identifying  Gervais 

Loubier,  a  citizen  of  Connecticut,  as  the  trustee  of  the  2000  Irrevocable  Trust 
Agreements.  But this appears to be a scrivener’s error as plaintiffs’ citations for 
 
                                               4 
           With the identity of the plaintiff trusts thus clarified, plaintiffs argue that 

they  have  established  complete  diversity  because  plaintiff  Gervais  Loubier  is  a 

citizen  of  Connecticut;  the  plaintiff  trusts  take  the  Canadian  citizenship  of  their 

trustee, Roland Loubier; defendant Noella Loubier is a citizen of Florida; and the 

defendant  revocable  trusts  of  which  she  is  the  trustee  take  her  Florida 

citizenship.  Defendants disagree.  They argue that the party trusts’ citizenship is 

properly  identified  not  only  by  their  trustees  but  also  by  their  beneficiaries, 

which here results in Florida and Connecticut citizens being on both sides of the 

case  caption,  as  Noella  Loubier  and  Gervais  Loubier  are  direct  or  contingent 

beneficiaries of all four party trusts.   

           We  consider  the  question  of  trust  citizenship  in  light  of  the  Supreme 

Court’s recent decision in Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 

1012  (2016)  (holding  that,  for  diversity  purposes,  real  estate  investment  trust 

(“REIT”) organized under Maryland law for benefit of its shareholders takes its 

citizenship from all those shareholders).  While Americold does not speak directly 

to  the  circumstances  of  this  case,  it  does  distinguish  (1)  traditional  trusts 

establishing  only  fiduciary  relationships  and  having  no  legal  identity  distinct 

                                                                                                                                                  
this  statement,  and  the  trust  agreements  themselves,  make  plain  that  Roland 
Loubier is the sole trustee.  See J.A. 25, 90, 291–92.     

                                                                       5 
from  their  trustees,  from  (2)  the  variety  of  unincorporated  artificial  entities  to 

which states have applied the “trust” label, but which have little in common with 

traditional trusts.  See id. at 1016.  The REIT at issue in Americold was one of the 

latter  entities.    By  contrast,  the  party  trusts  here  derive  from  trust  agreements 

establishing  only  traditional  fiduciary  relationships.    Further,  the  trusts  here  at 

issue  are  not  distinct  legal  entities  under  the  relevant  Florida  state  law.    We 

conclude  that  legal  proceedings  involving  such  traditional  trusts  are  effectively 

brought  by  or  against  their  trustees and,  thus,  it  is  the  trustees’  citizenship,  not 

that of beneficiaries, that matters for purposes of diversity. 

       Applying  this  legal  conclusion  to  the  record  on  appeal,  we  cannot 

confidently  resolve  the  question  of  diversity  because  the  citizenship  of  Roland 

Loubier, trustee of both plaintiff trusts, is not clearly established.  In an affidavit 

filed  in  the  district  court,  Roland  Loubier  provides  his  Canadian  address,  but 

nowhere  states  that  he  is,  in  fact,  a  citizen  of  Canada,  much  less  that,  in  his 

capacity as trustee, he wishes to pursue this action.  The omission is significant 

because  if  Roland  Loubier  were  a  United  States  citizen  domiciled  abroad, 

diversity would be defeated.  See Herrick Co. v. SCS Commc’ns, Inc., 251 F.3d 315, 

322  (2d  Cir.  2001)  (“United  States  citizens  domiciled  abroad  are  neither  citizens 

of any state of the United States nor citizens or subjects of a foreign state, so that 

                                               6 
§ 1332(a) does not provide that the courts have [diversity] jurisdiction over a suit 

to which such persons are parties.”  (internal quotation marks omitted)).  Thus, 

the case must be remanded for plaintiffs to furnish proper allegations, either in 

an  amended  complaint  or  by  affidavit,  as  to  the  citizenship  of  Roland  Loubier, 

the sole trustee of the 2000 Irrevocable Trusts.     

       Accordingly,  we  vacate  the  judgment  of  dismissal  because  it  rests  on  a 

misapprehension  as  to  the  identity  of  the  plaintiff  irrevocable  trusts,  and  we 

remand  this  case  to  the  district  court  for  it  to  reconsider  subject  matter 

jurisdiction in light of this opinion.   

I.     Background 

       A.        The Plaintiff Irrevocable Trust Agreements 

       On  February  25,  2000,  Florida  citizens  Raymond  and  Noella  Loubier 

respectively  signed  the  plaintiff  Irrevocable  Trust  Agreements  bearing  their 

names.  Both agreements identify Raymond Loubier’s brother Roland Loubier as 

sole trustee. 

       In  their  initial  complaint,  plaintiffs  alleged  that  the  purpose  of  the  2000 

Irrevocable  Trust  Agreements  was  to  compensate  Raymond  “Loubier[’s] 

brothers,  Roland,  Paul,  Reginald,  Laurient,  Martin,  [and]  Gervais”  for  “their 

material  and  essential  contribution  to  the  successful  family  lumber  and 

                                             7 
construction  business  .  .  .  built  in  Florida.”    J.A.  9  (Compl.  ¶  5).    The  2000 

Irrevocable  Trust  Agreements  do  provide  for  Raymond  and  Noella  Loubier, 

during their lifetimes, to make tax‐free gifts, but set forth no obligation to do so 

and identify no intended donees.      

       Attorney  memoranda  dated  March  1,  2000,  and  sent  respectively  to 

Raymond  and  Noella  Loubier,  and  to  trustee  Roland  Loubier,  memorialize  a 

further  purpose  of  the  2000  Irrevocable  Trust  Agreements:  the  transfer  of 

Raymond  and  Noella  Loubier’s  insurance  policies  to  the  trustee  so  that,  upon 

their  deaths,  proceeds  can  be  paid  to  beneficiaries  with  minimal  tax 

consequences.  

       Each of the Loubiers’ 2000 Irrevocable Trust Agreements names the other 

spouse  as  primary  beneficiary,  with  the  trustee  directed  to  make  payments  to 

that  spouse  according  to  the  terms  of  separate  trusts:  a  Family  Trust  and  a 

Marital Trust.  Only upon the death of both spouses, does each 2000 Irrevocable 

Trust  Agreement  instruct  the  trustee  to  make  distributions  of  any  remaining 

property  entrusted  to  him  under  that  agreement  to  some  24  persons—if  then 

living—in stated percentages.  Plaintiff Gervais Loubier is named as one of these 




                                              8 
contingent  beneficiaries,  but  his  death  after  the  filing  of  this  appeal  and  while 

Noella Loubier remains alive may have ended that status.2     

       B.     The Defendant Revocable Trust Agreements 

       On  December  20,  1999,  some  two  months  before  entering  into  the 

aforementioned  2000  Irrevocable  Trust  Agreements,  Raymond  and  Noella 

Loubier each signed Revocable Trust Agreements naming him‐ or herself as both 

grantor and trustee of the agreement bearing his or her name, and naming his or 

her  surviving  spouse  as  successor  trustee  in  the  event  of  the  grantor’s  death  or 

inability to serve (“1999 Revocable Trust Agreements”).3  In the event the spouse 

cannot serve as successor trustee, each grantor appoints Roland Loubier and First 




                                              
2 Plaintiffs’ counsel was granted leave to substitute the Estate of Gervais Loubier 

as a plaintiff‐appellant.  That substitution has no effect on our diversity analysis 
because  “[i]t  has  long  been  the  case  that  the  jurisdiction  of  the  court  depends 
upon  the  state  of  things  at  the  time  of  the  action  brought.”    Grupo  Dataflux  v. 
Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004) (internal quotation marks omitted).  
We express no views as to what claims the Estate of Gervais Loubier can pursue 
against defendants.  As for claims made on behalf of the plaintiff trusts, for the 
reasons stated in this opinion, they can be pursued only by Roland Loubier, the 
trustee  named  in  the  2000  Irrevocable Trust  Agreements.   These  matters  can  be 
addressed by the parties on remand to the district court.     
 
3  Only  Raymond  Loubier’s  1999  Revocable  Trust  Agreement  is  included  in  the 

record  on  appeal,  but  like  the  parties,  we  assume  that  Noella  Loubier’s  1999 
Revocable Trust Agreement parallels that of her late husband.   

                                              9 
Union National Bank to serve jointly as successor co‐trustees.  At present, Noella 

Loubier serves as trustee of both 1999 Revocable Trust Agreements. 

       While the record contains no contemporaneous legal memoranda as to the 

purpose  of  these  revocable  trust  agreements,  their  terms  suggest  the  Loubiers’ 

intent  to  convey  a  significant  amount  of  their  assets  to  themselves  “in  trust.”  

Thus, each 1999 Revocable Trust Agreement instructs the trustee to distribute to 

the  respective  grantor  the  net  income  from  property  transferred  to  the  trustee 

under the agreement; to preserve the grantor’s right to use real property placed 

in  the  trust  as  his  or  her  permanent  residence;  to  use  transferred  assets  for  the 

grantor’s  benefit  in  the  event  of  his  or  her  hospitalization,  disability,  need  for 

assisted living, or incapacity; and to collect assets of the grantor upon, and to pay 

expenses  associated  with,  the  grantor’s  death.    Each  1999  Revocable  Trust 

Agreement also instructs the trustee to use separate trust entities, specifically, a 

Credit  Shelter  Trust  and  a  Marital  Trust,  to  make  distributions  to  a  surviving 

spouse so as to minimize tax obligations.  Only upon the death of both spouses 

does each 1999 Revocable Trust Agreement instruct the successor trustee to make 

distributions to the same 24 persons and in the same percentages as identified in 

the  subsequent  2000  Irrevocable  Trust  Agreements.    Thus,  until  his  own  death, 




                                              10 
Gervais  Loubier  was  a  contingent  beneficiary  of  the  defendant  as  well  as  the 

plaintiff trusts.   

       C.      The Instant Action 

       On August 22, 2013, this action was filed in the name of Gervais Loubier 

and the plaintiff trusts against Noella Loubier and the defendant trusts for which 

she  serves  as  trustee.    The  original  complaint  alleges  that  Noella  Loubier 

provided Gervais Loubier a “purported accounting” of the defendant Raymond 

Loubier 1999 Revocable Trust that reported total assets of $5 million, “which on 

information and belief is some 7–9 million dollars less than it should be.”  J.A. 10 

(Compl. ¶ 10).  The complaint further alleged that Noella Loubier “has amassed 

and retained for herself all the assets of said plaintiff Trusts . . . to the detriment 

of the plaintiffs.”  Id. (Compl. ¶ 11).  

       Plaintiffs  do  not  repeat  these  allegations  in  their  amended  complaint.  

There, they allege simply that, as trustee of the defendant trusts, Noella Loubier 

owes “the plaintiff”—presumably Gervais Loubier—a fiduciary duty to account; 

that  Gervais  Loubier  has  demanded  an  accounting,  which  Noella  Loubier  has 

refused;  and  that  moneys  may  be  due  Gervais  Loubier,  the  plaintiff  trusts,  and 




                                            11 
the  beneficiaries  of  those  trusts,  the  amount  of  which  cannot  be  determined 

without an accounting.  See id. at 279–80.4   

       Thus, plaintiffs sought to compel (1) an accounting of the defendant 1999 

Revocable  Trusts,  (2)  payment  to  plaintiffs  and  trust  beneficiaries  of  amounts 

that the accounting showed were due to them, and (3) appointment of the trustee 

of the plaintiff trusts as receiver for assets of the defendant trusts held by Noella 

Loubier.  See id. at 281.5   

       Defendants  moved  to  dismiss  the  amended  complaint  under  Fed.  R.  Civ. 

P. 12(b)(1), (b)(2), for lack of personal and subject matter jurisdiction.  The district 

                                              
4 The “Accounting” provision of the 1999 Revocable Trust Agreements states that 

“[u]pon  the  request  of  any  vested  beneficiary,  when  the  fair  market  value  of  the 
assets  held  hereunder  exceeds  One  Thousand  Dollars  ($1,000),  Trustee  shall 
render an account of receipts and disbursements at least annually to Grantor, if 
living;  otherwise,  Trustee  shall  render  such  an  account  to  each  adult  income 
beneficiary.”    J.A.  247  (emphasis  added).    We  express  no  view  as  to  Gervais 
Loubier’s  entitlement  to  an  accounting  under  this  provision.    Plaintiffs  do  not 
assert that the plaintiff trusts, which are not beneficiaries of the 1999 Revocable 
Trust Agreements, have any such right. 
 
5 In their amended complaint, plaintiffs stated that the defendant revocable trusts 

“should  be  deemed  to  be  realigned  as  plaintiffs  given  their  interest  in  an 
accounting  proceeding.”    J.A.  279.    Mindful  perhaps  that,  under  their  trustee 
theory  of  trust  citizenship,  it  might  be  difficult  to  demonstrate  diversity 
jurisdiction if the defendant revocable trusts, for which Noella Loubier serves as 
trustee,  were  made  plaintiffs  at  the  same  time  that  Noella  Loubier  remained  as 
the  sole  defendant,  plaintiffs  withdrew  their  realignment  request  at  oral 
argument and, instead, sought leave to amend the complaint again on remand. 

                                             12 
court granted dismissal on the latter ground, assuming, as already noted, that the 

2003  and  2005  Irrevocable  Trust  Agreements  supplied  or  referenced  by 

defendants,  which  name  Noella  Loubier  as  trustee,  were  the  operative  plaintiff 

trusts, and concluding therefrom that “[a]t least one of the plaintiff trusts shares 

Florida citizenship with defendants,” thereby defeating complete diversity.  J.A. 

368.  This timely appeal followed.    

II.    Discussion 

       A.      Standard of Review 

       On  appeal  from  a  dismissal  for  lack  of  subject  matter  jurisdiction  under 

Fed.  R.  Civ.  P.  12(b)(1),  we  review  a  district  court’s  factual  findings  for  clear 

error,  see  Cortlandt  St.  Recovery  Corp.  v.  Hellas  Telecomms.,  S.À.R.L,  790  F.3d  411, 

417 (2d Cir. 2015), and its legal conclusions de novo, see Haber v. United States, 823 

F.3d  746,  751  (2d  Cir.  2016).    In  so  doing,  we  accept  the  complaint’s  material 

allegations as true, and we draw all reasonable inferences in the plaintiffs’ favor.  

See Mantena v. Johnson, 809 F.3d 721, 727 (2d Cir. 2015).  We may also consider all 

extrinsic evidence proffered by the parties to the district court in support of their 

jurisdictional  positions.    See  Carter  v.  HealthPort  Techs.,  LLC,  822  F.3d  47,  57  (2d 

Cir. 2016). 




                                               13 
       To  establish  subject  matter  jurisdiction  under  28  U.S.C.  §  1332,  as 

implicated here, plaintiffs bear the burden of making a preponderance showing, 

inter  alia,  of  “‘complete  diversity,’  i.e.  all  plaintiffs  must  be  citizens  of  states 

diverse  from  those  of  all  defendants.”    Pennsylvania  Pub.  Sch.  Emps.’  Ret.  Sys.  v. 

Morgan Stanley & Co., 772 F.3d 111, 118 (2d Cir. 2014) (quoting Exxon Mobil Corp. 

v.  Allapattah  Servs.,  Inc.,  545  U.S.  546,  553  (2005)).    There  is  no  question  that  the 

named  individual  parties  are  of  diverse  citizenship.    When  the  complaint  was 

filed, plaintiff Gervais Loubier was a citizen of Connecticut and defendant Noella 

Loubier  was  a  citizen  of  Florida.    Thus,  whether  plaintiffs  have  demonstrated 

complete diversity depends on the citizenship of the party trusts.  

       B.        The Identity of the Plaintiff Trusts 

       As  earlier  observed,  the  parties  agree  that  the  district  court’s  diversity 

ruling rests on a clear error of fact because the operative plaintiff trusts are those 

reflected  in  Raymond  and  Noella  Loubier’s  2000  Irrevocable  Trust Agreements, 

not their 2003 or 2005 Agreements.  In reviewing the challenged dismissal on this 

appeal, therefore, we look to the 2000 Irrevocable Trust Agreements and to their 

trustee, Roland Loubier, in deciding whether plaintiffs have established diversity 

jurisdiction. 

        

                                                14 
       C.     Trust Citizenship 

              1.      Supreme Court Precedent 

       “Despite  over  two  centuries  of  federal  litigation  involving  trusts,  the 

method for determining a trust’s citizenship [is] long unsettled and the subject of 

much  debate.”    Zoroastrian  Ctr.  &  Darb‐E‐Mehr  of  Metro.  Washington,  D.C.  v. 

Rustam Guiv Found. of N.Y., 822 F.3d 739, 748 (4th Cir. 2016).  While this court has 

not  conclusively  decided  how  trust  citizenship  should  be  determined  for 

purposes of diversity jurisdiction, three Supreme Court decisions are relevant to 

our  task  here:    Navarro  Savings  Association  v.  Lee,  446  U.S.  458  (1980);  Carden  v. 

Arkoma Associates, 494 U.S. 185 (1990); and Americold Realty Trust v. Conagra Foods, 

Inc., 136 S. Ct. 1012 (2016).   

       In  Navarro,  plaintiffs  were  trustees  of  a  business  trust  organized  under 

Massachusetts  law.    See  Navarro  Sav.  Ass’n  v.  Lee,  446  U.S.  at  459.    The  trust 

declaration authorized the trustees to hold title to real estate investments for the 

benefit  of  trust  shareholders.    See  id.    It  further  gave  the  trustees  exclusive 

authority over  this property, as  well as  over decisions  to  invest  or  to lend  trust 

funds.  See id.  It specifically authorized the trustees to sue and to be sued either 

in the name of the trust or in their own names as trustees.  See id.  In their own 

names,  the  trustees  sued  Navarro  Savings  Association  for  breach  of  a  loan 


                                              15 
agreement  that  the  trustees  had  entered  into  for  the  benefit  of  the  trust.    See  id.  

The question before the Supreme Court was “whether the trustees of a business 

trust  may  invoke  the  diversity  jurisdiction  of  the  federal  courts  on  the  basis  of 

their  own  citizenship”—which  differed  from  that  of  the  Texas  defendant—

“rather  than  that  of  the  trust’s  beneficial  shareholders”—a  number  of  whom 

were Texas citizens.  Id. at 459–60.   

       The  Supreme  Court  concluded  that  the  citizenship  of  the  named  plaintiff 

trustees,  and  not  that  of  the  trust’s  shareholders,  controlled  the  diversity 

assessment in Navarro.  See id. at 465.  In so ruling, the Supreme Court reasoned 

that the plaintiff trustees were the real parties in interest to the controversy based 

on their possession of “certain customary powers to hold, manage, and dispose 

of assets, for the benefit of others.”  Id. at 464–65.6  



                                              
6  The  sole  Navarro  dissenter,  Justice  Blackmun,  urged  that  the  business  trust  at 

issue,  a  creature  of  Massachusetts  law,  be  viewed  differently  from  traditional 
common  law  trusts.    See  Navarro  Sav.  Ass’n  v.  Lee,  446  U.S.  at  467–69  &  n.2 
(quoting  Restatement  (Second)  of  Trusts  §  1,  cmt.  b,  p.4  (1959)  (“The  business 
trust  is  a  special  kind  of  business  association  and  can  best  be  dealt  with  in 
connection  with  other  business  associations.”)).    Trust  shareholders  in  Navarro 
exercised significant control over trustees’ actions by virtue of their right to elect 
trustees annually or to remove them from office, even without cause, by majority 
vote.  Shareholder majority approval was also required for trustees to engage in 
any transaction involving more than 50% of trust assets.  “Most significantly,” in 
Justice Blackmun’s view, shareholders had the power not only to amend the trust 
 
                                               16 
           Plaintiffs  here  argue  that  the  trustees  of  the  party  trusts  exercise 

comparable  powers  and,  thus,  even  though  plaintiffs  sued  in  the  names  of  the 

trusts rather than the trustees, it is the trustees’ citizenship that should determine 

whether there is diversity jurisdiction. 

           Ten  years  after  Navarro,  in  another  diversity  case,  the  Supreme  Court 

considered how to determine the citizenship of a different artificial entity created 

by state law:  a limited partnership.  See Carden v. Arkoma Assocs., 494 U.S. at 186.  

A  five‐member  majority  specifically  declined  to  extend  to  limited  partnerships 

the rule treating corporations as citizens of their states of incorporation.  See id. at 

195.    It  further  declined  to  determine  a  limited  partnership’s  citizenship  by 

looking only to general, not limited, partners on the ground that only the former 

exercised  control  over  the  business  and  its  related  litigation.    See  id.  at  192.  

Rather, the Court adhered to the “rule that diversity jurisdiction in a suit by or 

against the [artificial] entity depends on the citizenship of all the members.”  Id. 

at 195 (internal quotation marks omitted).   




                                                                                                                                                  
declaration,  but  also  to  “terminate  the  trust”  entirely.    Id.  at  469.    In  these 
circumstances, he thought that the citizenship of the beneficial shareholders, not 
the trustees, should determine diversity jurisdiction.  See id. at 476. 

                                                                      17 
       Insofar  as  Arkoma  Associates  relied  on  Navarro  to  urge  otherwise,  the 

Court  was  dismissive,  observing  that  “Navarro  had  nothing  to  do  with  the 

citizenship  of  the  ‘trust’”  at  issue.    Id.  at  192–93.    Rather,  “it  was  a  suit  by  the 

trustees  in  their  own  names,”  id.  at 193,  and thus presented  “the quite  separate 

question”  of  whether  these  trustees,  who  “were  undoubted  ‘citizens’  (viz., 

natural persons) were the real parties to the controversy,” id. at 191.   

       Defendants  rely  on  Carden  to  argue  that,  for  purposes  of  diversity 

jurisdiction,  the  citizenship  of  any  unincorporated  entity  that  sues  or  is  sued  in 

its  own  name  necessarily  takes  on  the  citizenship  of  all  its  members,  which,  in 

the  case  of  trusts,  is  the  citizenship  of  all  named  beneficiaries,  both  vested  and 

contingent.  

       Courts applying Navarro and Carden to the question of a trust’s citizenship 

for diversity purposes have reached different conclusions.  The Seventh Circuit, 

as well as the Fifth, ruled that “[t]rusts take the citizenship of the trustees rather 

than of the beneficiaries.”  Indiana Gas Co. v. Home Ins. Co., 141 F.3d 314, 318 (7th 

Cir.  1998);  see  also  Mullins  v.  TestAmerica,  Inc.,  564  F.3d  386,  397  &  n.6  (5th  Cir. 

2009) (stating that district court had applied correct tests to determine citizenship 

of various entities, citing Navarro for principle that “citizenship of a trust is that 

of  its  trustee”).    By  contrast,  the  Third  Circuit,  “after  considering  Navarro  and 

                                                 18 
Carden,” ruled that “the citizenship of both the trustee and the beneficiary should 

control  in  determining  the  citizenship  of  a  trust.”    Emerald  Inv’rs  Tr.  v.  Gaunt 

Parsippany Partners, 492 F.3d 192, 205 (3d Cir. 2007). 

       Most  recently,  the  Supreme  Court  itself  discussed  Carden  and  Navarro  in 

considering, for diversity purposes, “how to determine the citizenship of a ‘real 

estate  investment  trust,’  an  inanimate  creature  of  Maryland  law.”    Americold 

Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. at 1014.  In a unanimous decision, the 

Court concluded that one looked to the citizenship of the REIT’s shareholders, as 

they were the “members” of that particular legal entity.  See id. at 1016.   

       The reasoning informing this conclusion warrants attention.  In Americold, 

the Supreme Court observed that it had originally recognized only human beings 

to be citizens for jurisdictional purposes.  See id. at 1015.  Thus, “if a ’mere legal 

entity’”  were  sued,  the  relevant  citizens  for  purposes  of  diversity  “were  its 

‘members,’  or  the  ‘real  persons  who  come  into  court’  in  the  entity’s name.”    Id. 

(quoting Bank of United States v. Deveaux, 9 U.S. (5 Cranch) 61, 86–91 (1809)).  The 

Court  later  “carved  a  limited  exception  for  corporations,”  which  Congress 

codified  to  allow  corporations  to  be  considered  citizens  of  their  states  of 

incorporation  or  principal  places  of  business.    Id.;  see  28  U.S.C.  §  1332(c)  (1958).  

Neither  Congress  nor  the  Court,  however,  had  ever  expanded  this  grant  of 

                                               19 
citizenship  to  include  other  artificial  entities,  “such  as  joint‐stock  companies  or 

limited  partnerships.”    Americold  Realty  Tr.  v.  Conagra  Foods,  Inc.,  136  S.  Ct.  at 

1015.    For  such  entities,  the  Court  had  adhered  to  its  “‘oft‐repeated  rule  that 

diversity jurisdiction in a suit by or against the entity depends on the citizenship 

of  all  its  members.’”    Id.  (quoting  Carden  v.  Arkoma  Assocs.,  494  U.S.  at  195–96) 

(alterations and internal quotation marks omitted). 

       The Supreme Court acknowledged that it had never expressly defined the 

term  “members,”  but  observed  that  it  had  equated  a  legal  entity’s  members 

“with  its  owners  or  the  several  persons  composing  such  association.”    Id. 

(internal  quotation  marks  omitted).    Thus,  the  Court  had  identified,  with 

reference  to  state  law,  (1)  “the  members  of  a  joint‐stock  company  as  its 

shareholders,”  (2)  “the  members  of  a  partnership  as  its  partners,”  and  (3)  “the 

members of a union as the workers affiliated with it.”  Id.   

       Applying  these  principles  to  the  REIT  at  issue  in  Americold,  the  Court 

concluded that, as an unincorporated entity organized under Maryland law, the 

REIT  possessed  the  citizenship  of  its  members.    See  id.  at  1016.    Maryland  law 

effectively defined those members as the REIT’s shareholders.  See id. (citing Md. 

Corp.  &  Assns.  Code  Ann.  §§  8‐101(c),  8‐102  (2014)  (stating  that  REIT  is 

“unincorporated  business  trust  or  association”  in  which  property  is  held  and 

                                              20 
managed  “for  the  benefit  and  profit  of  any  person  who  may  become  a 

shareholder”)).    Indeed,  other  provisions  of  Maryland  law  appeared  to  place 

REIT  shareholders  “in  the  same  position  as  the  shareholders  of  a  joint‐stock 

company or the partners of a limited partnership.”  Id.   

       Rejecting  an  argument  that  Navarro  Savings  Association  v.  Lee,  446  U.S.  at 

458,  compelled  the  conclusion  “that  anything  called  a  ‘trust’  possesses  the 

citizenship  of  its  trustees  alone,”  the  Supreme  Court  reiterated  Carden’s 

pronouncement  that  “‘Navarro  had  nothing  to  do  with  the  citizenship  of  [a] 

“trust.”’”  Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. at 1016 (alteration 

in  original)  (quoting  Carden  v.  Arkoma  Assocs.,  494  U.S.  at  192–93).    “Rather, 

Navarro reaffirmed a separate rule that when a trustee files a lawsuit in her name, 

her jurisdictional citizenship is the State to which she belongs—as is true of any 

natural person.”  Id. (emphasis in original). 

       At  the  same  time,  however,  the  Court  acknowledged  that  not  all  trusts 

were  akin  to  the  REIT  before  it.    “Traditionally,  a  trust  was  not  considered  a 

distinct legal entity, but a fiduciary relationship between multiple people.”  Id.7  



                                              
7  This  characterization  of  “traditional  trusts”  finds  support  in  both  the  Second 

and Third Restatement of Trusts.  See Restatement (Second) of Trusts § 2 (1959) 
(defining trust as “fiduciary relationship with respect to property, subjecting the 
 
                                               21 
“Such  a  relationship  was  not  a  thing  that  could  be  haled  into  court;”  rather, 

“legal  proceedings  involving  a  trust  were  brought  by  or  against  the  trustees  in 

their own name.”  Id.  Thus, the Court stated, “[f]or a traditional trust, . . . there is 

no need to determine its membership, as would be true if the trust, as an entity, 

were sued.”  Id. 

           As our sister circuits have observed, the last quoted statement in Americold 

“may generate as many questions as it answers.”  Zoroastrian Ctr. & Dab‐E‐Mehr 

v. Rustam Guiv Found., 822 F.3d at 749; see Wang by & through Wong v. New Mighty 

U.S.  Tr.,  843  F.3d  487,  493  (D.C.  Cir.  2016).    Does  it  mean  that  there  is  never  a 

need to determine the “membership” of a traditional trust because its citizenship 

is always that of its trustee?  Or, does it mean that every time a trust is sued in its 

own  name,  its  citizenship  is  the  citizenship  of  all  its  members?    Who  are  the 

members of a traditional trust that, as here, identifies both vested and contingent 




                                                                                                                                                  
person by whom the title to the property is held to equitable duties to deal with 
the  property  for  the  benefit  of  another  person,  which  arises  as  a  result  of  a 
manifestation  to  create  it”);  Restatement  (Third)  of  Trusts  §  2  (2003)  (defining 
trust  as  “fiduciary  relationship  with  respect  to  property,  arising  from  a 
manifestation  of  intention  to  create  that  relationship  and  subjecting  the  person 
who holds title to the property to duties to deal with it for the benefit of charity 
or for one or more persons, at least one of whom is not the sole trustee”). 

                                                                      22 
beneficiaries?  See Zoroastrian Ctr. & Dab‐E‐Mehr v. Rustam Guiv Found., 822 F.3d 

at 749 (posing similar questions). 

       While  the  Supreme  Court  did  not  speak  directly  to  these  matters  in 

Americold, it followed its discussion of traditional trusts with the observation that 

state laws now apply the “‘trust’ label to a variety of unincorporated entities”—

such  as  the  REIT  there  at  issue—that  “have  little  in  common”  with  traditional 

trusts.  Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. at 1016.  Where state 

law  applies  a  “trust”  label  to  “a  separate  legal  entity  that  itself  can  sue  or  be 

sued,” that trust is subject to the “rule that it possesses the citizenship of all of its 

members.”  Id. (internal quotation mark omitted). 

       From this reasoning, we conclude that the rule reiterated by the Supreme 

Court  in  Americold  and  Carden—ascribing  to  an  unincorporated  entity  the 

citizenship of all its members—may apply to any number of trusts recognized in 

law as distinct juridical entities.  But it does not apply to a traditional trust that 

establishes only a fiduciary relationship and that cannot sue or be sued in its own 

right.  The distinction is evident in decisions from other circuits.  See Wang by & 

through  Wong  v.  New  Mighty  U.S.  Tr.,  843  F.3d  at  494  [D.C.  Cir.]  (“[W]e  believe 

Americold  would  not  apply  the  Carden  test  to  a  traditional  trust,  as  it  is  not  an 

entity[with  juridical  status.]”);  cf.  RTP  LLC  v.  Orix  Real  Estate  Capital,  Inc.,  827 

                                              23 
F.3d  689,  691–92  (7th  Cir.  2016)  (concluding  that  retirement  funds  organized  as 

trusts under state law but allowed to sue and to be sued in their own names have 

citizenships  of  their  members).    A  number  of  district  courts,  including  some 

within this circuit, have similarly read Americold to support the conclusion that a 

traditional trust’s citizenship remains that of its trustee.8   



                                              
8  See,  e.g.,  U.S.  Bank  Tr.,  N.A.  v.  Monroe,  No.  1:15‐CV‐1480  (LEK/DJS),  2017  WL 

923326, at  *4  (N.D.N.Y.  Mar.  8, 2017)  (holding  that diversity  citizenship  of  trust 
depends  on  type  of  trust  at  issue,  with  “traditional  trust  .  .  .  tak[ing]  the 
citizenship  of  its  trustees  without  regard  to  the  trust’s  beneficiaries”  (internal 
quotation marks omitted)); U.S. Bank, Nat’l Ass’n v. UBS Real Estate Sec. Inc., 205 
F.  Supp.  3d  386,  411  (S.D.N.Y.  2016)  (observing  that  when  “[t]rusts  have  no 
power to sue on their own behalves . . . only the Trustee’s citizenship is relevant 
to th[e] diversity analysis”); see also  Algiers Dev. Dist. v. Vista Louisiana, LLC, No. 
CV 16‐16402, 2017 WL 121127, at *3 (E.D. La. Jan. 12, 2017) (reading Americold to 
hold  that  if  traditional—rather  than  business—trust  is  party,  “its  citizenship  is 
determined by the trustee’s citizenship”); Guillen v. Countrywide Home Loans, Inc., 
No. CV H‐15‐849, 2016 WL 7103908, at *4 (S.D. Tex. Dec. 6, 2016) (citing Americold 
for  proposition  that  if  trust  is  real  party,  “determine  whether  it  is  a  ‘traditional 
trust’  where  a  court  looks  to  the  citizenship  of  the  trustee,  or  whether  it  is  a 
‘business  trust’  (unincorporated  association)  where  a  court  looks  to  the 
citizenship  of  the  trust’s  members  to  determine  jurisdiction”);  Daisy  Tr.  v.  JP 
Morgan  Chase  Bank,  No.  2:13‐CV‐00966‐RCJ‐VCF,  2016  WL  7107762,  at  *3–4  (D. 
Nev.  Dec.  6,  2016)  (stating  that  because  “traditional  trust  .  .  .  cannot  sue  or  be 
sued,”  Americold  signals  that  its  citizenship  for  diversity  purposes  is  that  of  its 
trustee); Moore v. Ameriquest Mortg. Co., No. 4:16‐CV‐00380, 2016 WL 6159377, at 
*2 (E.D. Tex. Oct. 24, 2016) (reading Americold to instruct that “trust label is not 
dispositive on the issue of citizenship,” and if “traditional trust is sued in its own 
name, only the trustee’s citizenship matters for diversity purposes”); LMP Ninth 
St. Real Estate, LLC v. U.S. Bank Nat’l Ass’n, No. 8:16‐CV‐2463‐T‐33AEP, 2016 WL 
6068302, at *2 (M.D. Fla. Oct. 17, 2016) (same); Wells Fargo Bank, N.A. v. Transcon. 
 
                                                 24 
           Neither  side  here  disputes  that  the  party  trusts—both  those  named  as 

plaintiffs  and  those  named  as  defendants—are  traditional  common  law  trusts, 

which  created  fiduciary  relationships  for  purposes  of  estate  planning.    See 

Appellants’  Supp.  Br.  1;  Appellees’  Supp.  Br.  2,  5.    The  terms  of  these  trusts 

reinforce this conclusion.  Unlike the business trusts in Navarro, the party trusts 

nowhere  authorize  suits  in  the  name  of  either  the  trust  or  the  trustees.    See 

Navarro Sav. Ass’n v. Lee, 446 U.S. at 459.  Nor do the party trusts here pertain to 

shareholders  who  hold  “ownership  interests”  in  trust  property  and  who  have 

“votes in the trust by virtue of their shares of beneficial interest,” Americold Realty 

Tr.  v.  Conagra  Foods,  Inc.,  136  S.  Ct.  at  1016  (internal  quotation  marks  omitted).  

The  party  trusts  here  have  vested  and  contingent  beneficiaries  with  no  present 

ownership  interest  in  trust  property  and  no  power  over  the  trusts’ 

administration, disbursements, or investments.  Cf. Navarro Sav. Ass’n v. Lee, 446 

U.S.  at  469,  472  (Blackmun,  J.,  dissenting)  (noting  that  shareholders  of  business 

trust  had  right  to  elect  and  to  remove  trustees  and  to  approve  transactions 

involving  more  than  50%  of  trust  assets).    While  the  fiduciary  relationship 

established  by  the  plaintiff  trusts  allow  vested  beneficiaries  to  demand 

                                                                                                                                                  
Realty Inv’rs, Inc., No. 3:14‐CV‐3565‐BN, 2016 WL 3570648, at *3 (N.D. Tex. July 1, 
2016) (same).  

                                                                      25 
accountings  from  and  even  to  sue  the  trustees,  the  trusts  themselves  are  not 

entities that can be sued except through their trustees.  Thus, for these traditional 

trusts, it is the citizenship of the trustees holding the legal right to sue on behalf 

of the trusts, not that of beneficiaries, that is relevant to jurisdiction.  See Wang by 

&  through  Wong  v.  New  Mighty  U.S.  Tr.,  843  F.3d  at  494  n.13  (citing  Bonnafee  v. 

Williams,  44  U.S.  (3  How.)  574,  577  (1845)  (holding  that  where  citizenships  of 

parties  confers  jurisdiction,  and  legal  right  to  sue  is  in  plaintiff,  court  “will  not 

inquire  into  the  residence  of  those  who  may  have  an  equitable  interest  in  the 

claim”)).  

       To the extent Americold’s contrary conclusion as to the REIT there at issue 

was  informed  by  Maryland  state  law  recognizing  such  trusts  as  distinct  legal 

entities capable of suing in their own names, plaintiffs make no such comparable 

state law showing with respect to the traditional trusts here.  Indeed, Florida law 

specifically incorporates the common law of trusts, which states that a traditional 

trust  “is  not  a  legal  entity  . . .  capable  of  legal  action  on  its  own  behalf.”  

Restatement (Second) of Trusts § 2 (1957); see Fla. Stat. § 736.0106 (providing for 

“common  law  of  trusts”  to  “supplement  this  code”).    Rather  the  common  law 

tasks  the  trustee  with  bringing  suit  on  behalf  of  a  trust.    See    Restatement 

(Second) of Trusts § 177 cmt. a (“If a third person commits a tort with respect to 

                                               26 
the trust property, it is the duty of the trustee to take reasonable steps to compel 

him to redress the tort.”); Austin Wakeman Scott et al., Scott and Ascher on Trusts 

§ 17.9 (5th ed. 2007) (“Ordinarily, a trustee must take reasonable steps to enforce 

all claims held in trust.”).   

       Florida follows this rule, both when a trustee initiates claims on behalf of 

the trust, see Fla. Stat. § 736.0811 (stating that trustee must take reasonable steps 

to  enforce  claims  of  trust),  and  when  he  defends  against  them,  see  First  Union 

Nat’l  Bank  v.  Jones,  768  So.  2d  1213,  1215  (Fla.  Dist.  Ct.  App.  2000)  (stating  that, 

under  Florida  law,  trustee  is  legal  entity  who  is  sued  when  action  is  brought 

against trust).  Thus, although the state court in First Union noted that the action 

there  was  filed  against  “the  trustee,  not  the  trust,”  that  statement  does  not 

approve actions against the trust in its own name.  Id.  In the next sentence, the 

court made clear that “the trustee is merely the legal entity who is sued when an 

action is brought against the trust.”  Id. (internal quotation marks omitted).9   



                                              
9  Florida  Statute  §  736.1014,  entitled  “Limitations  on  actions  against  certain 

trusts,”  is  not  to  the  contrary.    After  identifying  certain  limitations,  see  id. 
§ 736.1014(1),  the  statute  states:  “[t]his  section  does  not  preclude  a  direct  action 
against a trust described in § 733.707(3), the trustee of the trust, or a beneficiary 
of  the  trust  that  is  not  dependent  on  the  individual  liability  of  the  settlor,”  id. 
§ 736.1014(2).    We  do  not  understand  this  provision  to  recognize,  much  less 
authorize,  actions  against  trusts  in  their  own  names.    By  identifying  actions 
 
                                               27 
           In sum, because the party trusts here are not organized according to state 

law  as  distinct  juridical  entities  but,  rather,  are  traditional  trusts,  establishing 

only fiduciary relationships, they are incapable of being haled into court except 

through  their  trustees.    Thus,  it  is  the  trustees’  citizenship  that  must  determine 

diversity, not the citizenship of trust beneficiaries. 

           In  urging  otherwise,  defendants  argue  that  “[t]he  essence  of  Americold  is 

that  in  a  trust  case,  diversity  analysis  turns  upon  whether  the  trusts  or  the 

trustees  are  the  named  part[ies].”    Appellees’  Supp.  Br.  4.    Thus,  they  maintain 

that  it  matters  not  that  the  party  trusts  are  traditional  trusts,  and  to  the  extent 

they  sued  or  were  sued  in  their  own  names,  they  “bear  the  citizenship  of  each 

and all of their members, thus undermining diversity.”  Id. at 2. 

           We  are  not  persuaded.    Indeed,  the  rule  defendants  urge  would  only 

encourage  artful  pleading  if,  in  traditional  trust  cases,  a  party  thought  it  could 




                                                                                                                                                  
against  trusts,  as  distinct  from  actions  against  trustees,  the  statute  simply 
acknowledges that a trustee can be sued in his own capacity as distinct from the 
trust, e.g., for breach of his fiduciary duties.  But nothing in § 736.1014 indicates 
that  in  a  direct  action  against  the  trust,  the  trust  itself  can  be  named  as  a  party 
rather  than  its  trustee.    Indeed,  Florida’s  express  incorporation  of  the  law  of 
trusts resolves any ambiguity in § 736.1014 in favor of Florida trusts being sued 
only through their trustees.  See id. § 736.0106. 

                                                                      28 
create  or  defeat  diversity  jurisdiction  to  its  advantage  depending  on  whether  it 

identified a trust or its trustee as a party to the action. 

       In cases involving traditional trusts, and absent anything to the contrary in 

either the trust instruments or state law, a party does not really have the option 

of  suing  either  the  trust  in  its  own  name  or  its  trustee.    The  action  can  be 

maintained  only  against  the  trustee.    We  do  not  understand  Americold  to  hold 

that where a traditional trust is mistakenly identified as a party even though, by 

its  nature,  it  can  only  sue  or  be  sued  in  the  name  of  its  trustee,  diversity 

jurisdiction is properly identified by reference to persons other than the trustee.  

It  is  precisely  because  traditional  trusts  cannot  sue  or  be  sued  except  through 

their trustees that the named party trusts must be deemed only proxies for their 

trustees  and,  thus,  it  is  the  trustees’  citizenship  that  must  inform  any  diversity 

determination. 

       Here,  the  plaintiffs  are  citizens  of  Connecticut  (Gervais  Loubier)  and 

possibly  Canada  (Roland  Loubier,  the  trustee  pursuant  to  the  two  2000 

Irrevocable  Trust  Agreements).    Defendants  are  all  citizens  of  Florida  (Noella 

Loubier,  individually  and  as  trustee  under  the  two  1999  Revocable  Trust 

Agreements).  If an affidavit or an amended complaint is provided by plaintiffs 

attesting  that  Roland  Loubier  is  a  citizen  of  Canada,  or  of  any  state  other  than 

                                             29 
Florida, then complete diversity would be alleged.  But because we cannot reach 

that  conclusion  ourselves  on  the  record  before  us,  we  do  not  reverse  the 

challenged  judgment  but,  rather,  vacate  and  remand  for  the  district  court  to 

pursue Roland Loubier’s citizenship further consistent with this opinion. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.    A clear error of fact as to the identity of the plaintiff trusts requires 

              vacatur of the judgment of dismissal and remand. 

        2.    The  four  party  trusts  in  this  case  have  no  distinct  juridical  identity 

              allowing them to sue or to be sued in their own names.  Rather, each 

              is a traditional trust, establishing a mere fiduciary relationship and, 

              as such, incapable of suing or being sued in its own name.  

        3.    Because  the  party  trusts  can  only  sue  or  be  sued  in  the  names  of 

              their trustees, pleadings in the names of the trusts themselves do not 

              require  that  these  parties’  citizenship,  for  purposes  of  diversity,  be 

              determined  by  reference  to  all  their  members.    Cf.  Americold  Realty 

              Tr.  v.  Conagra  Foods,  Inc.,  136  S.  Ct.  1012  (2016);  Carden  v.  Arkoma 

              Assocs.,  494  U.S.  185  (1990).    Rather,  these  traditional  trusts’ 




                                             30 
              citizenship is that of their respective trustees.  See generally Americold 

              Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. at 1016.   

       4.     If,  as  the  record  suggests,  the  plaintiffs  are  citizens  of  Connecticut 

              and Canada, while defendants are all citizens of Florida, diversity is 

              complete.  Nevertheless, because trustee Roland Loubier’s Canadian 

              citizenship  is  only  suggested,  not  demonstrated,  in  the  record, 

              further  inquiry  is  required  on  remand  conclusively  to  determine 

              diversity.10 

       Accordingly,  the  judgment  of  dismissal  for  lack  of  subject  matter 

jurisdiction  is  VACATED  and  the  case  is  REMANDED  for  further  proceedings 

consistent with this opinion.  




                                              
10  This  appeal  did  not  present  questions  as  to  personal  jurisdiction  or  standing 
and, thus, reaches no conclusion that would preclude district court consideration 
of any such issues as might arise on remand. 

                                             31